NOT FOR PUBLICATION


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
UNITED STATES OF AMERICA             :
                                     :      Case No.: 2:18-cr-00224-BRM-2
            v.                       :
                                     :            OPINION
DANIEL ZUNIGA                        :
                                     :
                  Defendant.         :
                                     :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Defendant Daniel Zuniga’s (“Zuniga”) Motion to Dismiss Indictment

for Violation of Speedy Trial. (ECF No. 54.) The United States opposes the motion. Having

reviewed the parties’ submissions (ECF Nos. 49 & 50) filed in connection with this matter and

having heard oral argument on September 23, 2019, pursuant to Federal Rule of Civil Procedure

78(a) (ECF No. 58), for the reasons set forth below and for good cause having been shown,

Zuniga’s motion is DENIED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       When, as here, a “defendant claims a violation of the Speedy Trial Act, 18 U.S.C. § 3161,

the dates of the proceedings are critical to evaluating defendant’s” claim. United States v. Miles,

290 F.3d 1341, 1345 n.1 (3d Cir. 2002); see also United States v. Parker, 508 F.3d 434, 436 (7th

Cir. 2007) (“Certain pretrial dates and events are important to our resolution of [a defendant’s]

Speedy Trial Act claim.”); United States v. Nixon, 634 F.2d 306, 307 (5th Cir. 1981) (“In order to

understand the speedy trial issue, the dates upon which certain events transpired are important.”).

       On March 23, 2018, Zuniga was arrested pursuant to a warrant, waived a preliminary
hearing, and was ordered detained pending trial. (ECF Nos. 7 & 8.) By consent of the parties,

the Court continued the case and tolled the Speedy Trial Act time period from March 27, 2018 to

September 30, 2018. (ECF Nos. 10, 16 & 18.)

        On August 3, 2018, Zuniga moved for release from pretrial detention. (ECF No. 19.)

Following a hearing on August 20, 2018, the Court denied the motion the next day. (ECF Nos.

20 & 21.)

        On September 21, 2018, Zuniga moved for a hearing pursuant to Franks v. Delaware, 438

U.S. 154 (1978), and for other assorted relief.      (ECF No. 22.) The parties traded letters

concerning whether the Franks motion was procedurally appropriate. (ECF Nos. 23, 24, & 25.)

        On October 31, 2018 the grand jury returned a seven-count superseding indictment

against Zuniga and co-defendant Luis Vega (“Co-Defendant”). (ECF No. 28.)
                                                                    1                   The Court

arraigned Zuniga on these charges on November 11, 2018. (ECF Nos. 28 & 31.) The United

States suggested that this indictment mooted Zuniga’s Franks motion. (ECF No. 40.) The Court

agreed and denied the Franks motion as moot on March 18, 2019. (ECF No. 42.)

        In addition to the proceedings involving Zuniga, the Court handled a host of litigation

involving Co-Defendant. For instance, the United States moved on December 17, 2018—before

the Court ruled on Zuniga’s Franks motion—to disqualify Co-Defendant’s counsel. (ECF No.

33.) The Court granted the United States’ motion and ordered Co-Defendant’s counsel removed

from the case on January 22, 2019. (ECF Nos. 36 & 37.)

        The next day, Co-Defendant’s now-disqualified counsel asked the Court to be appointed

as CJA counsel. (ECF No. 35.) On March 4, 2019, before the Court could appoint counsel, Co-


1   Only four of those counts charge Zuniga. (ECF No. 28.) Although labeled a “superseding”
    indictment, this is the first indictment to charge Zuniga. An earlier indictment charged only
    Co-Defendant. (ECF No. 16.)
Defendant filed a pro se discovery motion. (ECF No. 41.) The Court appointed CJA counsel for

Co-Defendant the next day. (ECF No. 39.) On March 26, 2019, Co-Defendant’s new counsel

consented to a continuance and tolling of the Speedy Trial Act between March 20, 2019 and June

30, 2019. (ECF No. 47.)

       Zuniga moved on June 7, 2019 to dismiss the superseding indictment due to a violation of

the Speedy Trial Act. (ECF No. 54.) The Court heard oral argument on September 23, 2019.

(ECF No. 58.)

II.    DECISION

       Zuniga argues that the time for trial under the Speedy Trial Act has expired. All parties

agree on the amount of real time that has passed since this case began, but the United States

argues that only one day of that time—March 19, 2019—counts towards the Speedy Trial Act

time limitations. Zuniga has three arguments in response.

       The Speedy Trial Act requires that a defendant’s trial begin “within seventy days from the

filing date (and making public) of the information or indictment, or from the date the defendant

has appeared before a judicial officer of the court in which such charge is pending, whichever

date last occurs.” 18 U.S.C. § 3161(c)(1). However, the statute excludes numerous time periods

from this 70-day period.    See id. § 3161(h).    The relevant exclusions here include “delay

resulting from any pretrial motion, from the filing of the motion through the conclusion of the

hearing on, or other prompt disposition of, such motion,” as well as “delay resulting from a

continuance granted . . . at the request of the defendant or his counsel or at the request of the

attorney for the Government.” Id. § 3161(h)(1)(D), (7)(A). Importantly, if any exclusion applies

to any defendant, that exclusion also applies to all co-defendants. See United States v. Claxton,

766 F.3d 280, 730 (3d Cir. 2014).
       A.         Time Between Superseding Indictment and Arraignment

       Zuniga argues that the Speedy Trial Act time period began to run in this case at the filing

of the superseding indictment, not at Zuniga’s arraignment. (ECF No. 50, at 2.) The Court

disagrees: because Zuniga first appeared before a judicial officer at his post-indictment

arraignment, the Speedy Trial Act time period began to run at Zuniga’s arraignment.

       The Speedy Trial Act time period begins to run “from the filing date (and making public)

of the information or indictment, or from the date the defendant has appeared before a judicial

officer of the court in which such charge is pending, whichever date last occurs.” 18 U.S.C.

§ 3161(c)(1). One of type “appear[ance] before a judicial officer,” id., is a preliminary hearing

before a magistrate. “When such an appearance occurs, the subsequent filing of an information

or indictment against the defendant”—not the post-indictment arraignment—“triggers the

seventy-day period during which trial must commence.” United States v. Carrasquillo, 667 F.2d

382, 384 (3d Cir. 1981). In this case, Zuniga waived his preliminary hearing and did not appear

before a magistrate for his initial appearance. (ECF No. 7.)

       When, as here, a defendant does “not appear before a judicial officer prior to his original

indictment, his arraignment . . . constitute[s] his initial appearance for Speedy Trial Act purposes,

and thus that appearance trigger[s] the running of the Speedy Trial Act 70-day time period.”

United States v. Willaman, 437 F.3d 354, 357 (3d Cir. 2006). Accordingly, the Speedy Trial Act

period began to run on November 11, 2018, when the Court arraigned Zuniga on the charges in

the indictment.

       B.         Time Between Motion Becoming Moot and Denial of Motion

       Zuniga argues that his Franks motion became moot immediately upon the filing of the

indictment, and so his Franks motion ceased to toll the Speedy Trial Act time period after the
filing of the indictment. (ECF No. 50, at 3-4.) The Court disagrees: the Franks motion

continued to toll the Speedy Trial Act until the Court denied the Franks motion as moot.

       Any “delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion” will toll the time

period allowed under the Speedy Trial Act. 18 U.S.C. § 3161(h)(1)(D). A motion does not

become “dispos[ed] of” for Speedy Trial Act purposes simply because it becomes mooted by the

circumstances without an order declaring it so. Rather, a moot motion continues to toll the

Speedy Trial Act until the docket reflects an official recognition that the motion is moot: for

instance, if the Court issues an order denying the motion as moot. See United States v. Rashid,

593 F. App’x 132, 136 (3d Cir. 2014) (“On August 29, 2008, Rashid filed three discovery

motions . . . . The District Court . . . denied the motions as moot on November 16[, 2009].

Therefore, the discovery motions tolled the [Speedy Trial Act] clock from August 29, 2008, to

November 16, 2009.”) (footnote omitted); cf. United States v. Greer, 734 F. App’x 125, 128 (3d

Cir. 2018) (finding no plain error in tolling the Speedy Trial Act through the date on which a

moot motion was erroneously granted). Accordingly, the Franks motion tolled the Speedy Trial

Act from when Zuniga filed it on September 21, 2018, until the Court denied the Franks motion

as moot on March 18, 2019.

       C.     Time Between Conclusion of Briefing and Decision on Motion

       Zuniga contended at oral argument—but not in his papers—that because the Court

decided the Franks motion without a hearing, the Franks motion ceased to toll the Speedy Trial

Act time period after the conclusion of briefing on the motion. See United States v. Felton, 811

F.2d 190, 195 (3d Cir. 1987). The United States argues that the parties held numerous status

conferences and repeatedly discussed the possibility of supplemental briefing on the Franks
motion, so that the Court could not be reasonably certain that briefing had in fact concluded.

Zuniga disagrees, and states that the United States affirmatively represented that it would not file

any further briefing on the Franks motion.

       All of the litigation over the Franks motion occurred while this case was assigned to

another, now-retired district judge. Therefore, this Court is unable to resolve the dispute about

whether further briefing was expected concerning the Franks motion. However, the Court

observes that Zuniga raised this point for the first time at oral argument. Because the Court will

generally not consider points not raised in written submissions and instead mentioned for the first

time at oral argument, the Court rejects Zuniga’s argument. See, e.g., United States v. Welshans,

892 F.3d 566, 582 (3d Cir. 2018). Accordingly, the Court assumes the Speedy Trial Act time

period ceased tolling on when the Court denied the Franks motion as moot on March 18, 2019.

       D.      Effective Date of the March 26, 2019 Continuance Order

       The parties’ time calculations differ on whether March 20-25, 2019 should count toward

the Speedy Trial Act time periods. (ECF No. 50, at 5; ECF No. 49, at 2.) However, neither party

argues why this time period should or should not count towards the 70-day limit. To avoid

further confusion, the Court clarifies that the continuance order issued March 26, 2019 is

effective six days before its issuance, and therefore begins to toll the Speedy Trial Act time

period on March 20, 2019.

       Generally, a district court may not order a continuance that retroactively tolls the Speedy

Trial Act 70-day time period. See United States v. Lattany, 982 F.2d 866, 877 (3d Cir. 1992).

However, the Court may delay formal issuance of the continuance order so long as “the written

order demonstrates that [the district court] reached the necessary findings at the time of granting

the continuance.” United States v. Groff, No. 05-1634, 2006 WL 952226, at *3 (3d Cir. Apr. 13,
2006); see also Lattany, 982 F.2d at 877. In other words, if the Court grants a continuance, the

continuance can become effective immediately, even if the written order formalizing the

continuance does not issue until later.

       The continuance order issued March 26, 2019 meets these requirements and is therefore

effective starting March 20, 2019. The order indicates that the Court made the necessary

findings and granted the continuance during a telephonic status conference on March 20, 2019—

prior to the issuance of the written order. (ECF No. 47, at 1.) The order also indicates that the

continuance is to begin on March 20, 2019. (ECF No. 47, at 2.) Accordingly, the order tolls the

Speedy Trial Act time period beginning on March 20, 2019, and the period between March 20-

25, 2019 does not count toward the 70-day time limit.

III.   CONCLUSION

       Because the Court rejects all of Zuniga’s arguments, the Court finds that the time for trial

under the Speedy Trial Act has not expired. For the reasons set forth above, Zuniga’s motion is

DENIED. An appropriate order accompanies this opinion.

                                                     /s/ Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE

       Dated: September 30, 2019
